DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application was accepted as a Track 1 application for prioritized examination (see office communication dated 06/02/2022).
This office action is responsive to the response to the election of species requirement received September 8, 2022.  Applicant elected with traverse the species where Formula (11) is each of Ar1 and Ar2 in a formula (1) compound.  Applicant states “all pending claims encompass these elected species, individual or in combination”.  The office respectfully submits claims 8-12 require a formula (10) group, which was not elected.  Accordingly, claims 8-12 are withdrawn as non-elected.  Claims 1-7 and 13-30 are under consideration.
	Applicant made the election with traverse, but does not point to specific reasons why the election of species is not proper.  The election set forth the explanation that different substituent groups are present within the compound species, which require different search queries resulting in serious burden.  If applicant has the position that the different substituent groups of the species do not render the species patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this was intended, and the election requirement will be withdrawn.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
	Applicant presents arguments directed to lack of unity of invention requirements, but the office submits the instant application is a continuation of a PCT and is not a 371 application.  
	
Claim Objections
Claims 16 and 22 are objected to because of the following informalities:  
In claims 16 and 22, a period should be placed at the end of the claim for proper claim format.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. [Note that dependent claims are included in the rejection based upon their dependence upon a rejected claim.]
Claim 25 recites “the compound of any one of claim 1”.  The phrase “any one of” is not understood.  It is unclear if “one” refers to compounds or if additional claims were intended.  Clarification and/or correction are required.
Claim 27 recites the limitations “the anode side” and “the cathode side”.  There is insufficient antecedent basis for this limitation in the claim as the specific terms “anode side” and “cathode side” have not been previously recited.  Clarification and/or correction are required.
Claim 27 recites “both the two contain the compound” which is not fully understood.  It is unclear if  the vague term “the two” refers back to “the first hole transporting layer” and “the second hole transporting layer”.  Clarification and/or correction are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 13-30 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara et al. (WO 2020/004235 A1) or family equivalent (US 2021/0210693 A1) (citations below are directed to English language document US 2021/0210693 A1).
Regarding compounds of instant formula (1) per claims 1-7 and 13-24, Uehara et al. teaches triarylamine structures of formula (A-1) (see US ‘693 par. 27):

    PNG
    media_image1.png
    175
    518
    media_image1.png
    Greyscale
.
Example compounds include at least the following Compound 3 and Compound 4 (see par. 71):

    PNG
    media_image2.png
    283
    283
    media_image2.png
    Greyscale
Compound 3

    PNG
    media_image3.png
    315
    288
    media_image3.png
    Greyscale
Compound 4.

The compounds are positional isomers of instant formula (1) compounds.  More specifically, Compound 3 above is a positional isomer of instant “Compound Inv-10” of instant claim 22 and Compound 4 above is a positional isomer of instant “Compound Inv-13” of instant claim 22.  Per MPEP 2144.09, compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  Accordingly, it would have been obvious to one of ordinary skill in the art to have formed positional isomers of derivatives taught within Uehara et al. wherein the resultant compounds would also meet the limitations of the claims and to have expected these isomeric compounds to be similarly useful as functional material for forming an organic electroluminescent device.  One would expect isomers of specifically taught Uehara et al. derivatives to be similarly useful and functional in an operational light emitting device with a predictable result and a reasonable expectation of success.
	With respect to claims 1 and 7, compounds 3 and 4 above comprise groups corresponding to instant formula (11).
	With respect to claims 2 and 3, compounds 3 and 4 comprise naphthyl groups respectively bonded at corresponding instant R45 or R46 positions.
	With respect to claims 4-6 and 13-17, there may be groups of phenyl-naphthyl as shown in compounds 3 and 4 above  and/or formula (A-1) (see par. 27) provides for naphthyl groups directly bonded to the amine nitrogen without a linking phenylene group (see par. 27-28, 32, 53 and see naphthyl group shown within compound 13 at bottom of page 8).
	With respect to claims 17-22, a biphenyl group is taught corresponding to instant “a” and “b” ring groups (see formula A-1, #3 and #4 above, par. 27, 71).
	With respect to claim 21, a phenyl group upon the biphenyl group may be unsubstituted (see at least Compounds 3 and 4 above).
	With respect to claim 23, “heavy hydrogen” substitution (i.e., deuterium) is taught (see par. 30, 56, 60-62, claim 1).
	With respect to claims 24 and 25, the amine compound is used in an organic layer of a light emitting device (see claim 12 on page 36).
	With respect to claim 26, the amine compound may be used in a hole transport layer (see claim 13 on page 36).
	With respect to claims 27-29, a device may comprise a “hole injection layer” and a “hole transport layer” and the triarylamine compound may be used in the hole injection layer and/or the hole transport layer (see par. 80-84).  Additionally, a stacked structure of layers as a hole transport layer region is taught (see par. 84).  Furthermore, an “electron blocking layer” may be included between a “hole transport layer” and “light emitting layer” and the layer may contain the triarylamine compound (see par. 86-87).  Accordingly, a device having a layered structure of instant claims 26-29 is taught within the reference.
	With respect to claim 30, a fluorescent dopant may be used in a light emitting layer (see par. 88-89, 92, 150).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang, R., Wang, Y.L., Lin, N., Zhang, R., Duan, L. and Qiao, J., (2018), “Effects of ortho-linkages on the molecular stability of organic light-emitting diode materials”, Chemistry of Materials, 30(24), pp.8771-8781 teaches how ortho-bonding effects properties of OLED functional materials.
J. Mater. Chem. C., (2019), Vol. 7, pages 7144-7158 teaches an overview of hole-transporting arylamine materials for OLEDs (see abstract and Figure 2 on page 7148).
US 2020/0203619 A1 teaches organic light emitting devices comprising monoamine derivatives (see par. 8 and compound #20 page 7).
US 2018/0269399 teaches organic light emitting devices comprising monoamine derivatives (see par. 13).
The references are considered relevant to the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786